Citation Nr: 1757133	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-07 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for non-ischemic cardiomyopathy, claimed as heart problems.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1971 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the VA Regional Office (RO) in Columbia, South Carolina.  In December 2015, the Board remanded the case for further development.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's non-ischemic cardiomyopathy is related to his active military service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for non-ischemic cardiomyopathy, claimed as heart problems, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303 (b).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 1 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Lay evidence of symptomatology is pertinent to a claim for service connection, if corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126- 27 (1993).  A lay person is competent to testify in regard to the onset and continuity of symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303 (a).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102 (2014).  See also 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran has a history of chest pains and shortness of breath that he reported during his military service.  In September 2010, a VA examiner reviewed the Veteran's STRs and the heart examination he received during his service and noted that the Veteran's examination appeared unremarkable and that no cardiac disease was found.  The examiner also mentioned that a chest X-ray was ordered but never completed.  Indeed, the Veteran's STRs do note, "for completeness, get chest X-ray", and it does not appear that an X-ray of the Veteran's heart was ever completed during that time.  The September 2010 examiner noted atypical chronic chest pain during the previous 30-40 years of the Veteran's medical history in addition to normal cardiac catheterization on three different occasions over the last years prior to the September 2010.  The examiner determined that the Veteran's non-ischemic cardiomyopathy was less likely as not the result of his chest pain complaints during his active duty.  However, the examiner also documented that the Veteran did complain of shortness of breath during his military service "that could be related to his cardiomyopathy".  However, the examiner could not resolve the issue without resorting to mere speculation.  See September 2010 VA Heart Exam, received July 21, 2015, at 95-97.

An opinion from Dr. S.D. noted that the Veteran "has been short of breath for a long time, but also carries a diagnosis of non-ischemic cardiomyopathy."  The physician continued, "He has had ongoing shortness of breath for years, but I suspect it is probably related to his underlying non-ischemic cardiomyopathy."  See August 2010 Providence Hospitals Consultation, received July 21, 2015, at 103.

The Veteran received a VA examination in March 2016.  The examiner noted that the Veteran had normal findings upon work-up during service for his complaints of atypical chest pain and shortness of breath.  Therefore, the examiner concluded that it was less likely than not that the Veteran's non-ischemic cardiomyopathy had its inception during service.  However, the examiner did not account for the fact an in-service chest x-ray was not conducted, as had been recommended.

Thus, the Board finds that there is competent and credible medical evidence that links the Veteran's currently diagnosed non-ischemic cardiomyopathy to instances shortness of breath that he experienced during his service.  The September 2010 VA examiner noted that the Veteran's complaints of shortness of breath during his military service could be related to his cardiomyopathy.  While the phrasing of the September 2010 VA opinion is speculative, another private examiner from August 2010 found that the Veteran's ongoing shortness of breath for years was probably related to his cardiomyopathy.

The Board observes that the benefit of the doubt standard reflects the nation's recognition of debt to our veterans and has assumed the risk of error in awarding benefits to the veteran.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  After considering the evidence of record, the Board finds that at a minimum, the evidence is evenly balanced as to whether the Veteran's non-ischemic cardiomyopathy, claimed as heart problems, is related to service.  Therefore, service connection for non-ischemic cardiomyopathy is granted


ORDER

Entitlement to service connection for non-ischemic cardiomyopathy, claimed as heart problems, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


